RENDERED: DECEMBER 9, 2022; 10:00 A.M.
                       NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2022-CA-0254-MR


JAMES HARRISON                                                     APPELLANT



                APPEAL FROM FULTON CIRCUIT COURT
v.            HONORABLE TIMOTHY A. LANGFORD, JUDGE
                      ACTION NO. 20-CI-00035



FULTON COUNTY
DETENTION CENTER AND
STEVEN WILLIAMS, JAILER                                             APPELLEES



                                   OPINION
                                  AFFIRMING

                                  ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; CALDWELL AND MAZE, JUDGES.

MAZE, JUDGE: James Harrison, pro se, appeals from a summary judgment of the

Fulton Circuit Court dismissing his appeal from the denial of his open-records

request made to the Fulton County Detention Center (“FCDC”). We agree with
the circuit court that the records were not subject to disclosure under KRS1

197.025(2). Hence, we affirm.

                Harrison is an inmate of the Kentucky Department of Corrections

(“DOC”), currently housed at the Eastern Kentucky Correctional Complex. On

March 26, 2020, Harrison mailed an open-records request to the FCDC and Jailer

Steven Williams, which requested: (1) any logs showing an attorney’s name who

visited while he was lodged at the FCDC; and (2) a copy of that attorney’s driver’s

license provided at the time of the visit. The FCDC denied the request based upon

KRS 197.025(2) because the records did not specifically pertain to Harrison.

Harrison sought review of the FCDC’s decision by the Attorney General’s Office

pursuant to KRS 61.880. On May 28, 2020, the Attorney General’s Office issued a

decision upholding the denial. The opinion concluded that the FCDC is a

correctional institution under the jurisdiction of the DOC. Consequently, the

opinion found that Harrison’s request was subject to the provisions of KRS

197.025(2).

                Harrison then filed an appeal from this decision to the Fulton Circuit

Court, as provided by KRS 61.882(3). The circuit court likewise agreed that the

FCDC is under the jurisdiction of the DOC. As a result, the court held that the



1
    Kentucky Revised Statutes.



                                            -2-
FCDC properly denied Harrison’s request as not complying with KRS 197.025(2).

Harrison now appeals to this Court.

             The sole issue in this appeal concerns the application of KRS

197.025(2), which provides as follows:

             KRS 61.870 to 61.884 to the contrary notwithstanding,
             the department shall not be required to comply with a
             request for any record from any inmate confined in a jail
             or any facility or any individual on active supervision
             under the jurisdiction of the department, unless the
             request is for a record which contains a specific reference
             to that individual.

             The DOC bore the burden of proof to establish that the records were

exempt from disclosure. Commonwealth v. Chestnut, 250 S.W.3d 655, 659 (Ky.

2008). However, the construction and application of statutes is a question of law

and subject to de novo review on appeal. Pearce v. Univ. of Louisville, by &

through its Bd. of Trustees, 448 S.W.3d 746, 749 (Ky. 2014).

             Harrison argues that the statute only applies to record requests made

to the DOC and not directly to a county jail like the FCDC. However, the statute

specifically applies to record requests pertaining to “any inmate confined in a jail

or any facility or any individual on active supervision under the jurisdiction of the

[DOC.]” Here, Harrison requested records pertaining to a visitor to the FCDC

while he was confined there in 2017. The record clearly establishes that he was

under the jurisdiction of the DOC at that time. Furthermore, the DOC has


                                         -3-
authority to adopt and enforce standards for jails, KRS 196.030(1)(e), as well as

over jails in counties which elect to house state prisoners. KRS 441.055.

Therefore, we agree with the Attorney General that KRS 197.025(2) was

applicable to Harrison’s open-records request.

             Under the clear language of the statute, Harrison was not entitled to

any record that did not contain a specific reference to him. The FCDC responded

that it located records responsive to Harrison’s request, but none of them contained

a specific reference to him. Therefore, we agree with the circuit court that the

FCDC properly denied the request.

             Accordingly, we affirm the summary judgment of the Fulton Circuit

Court.



             ALL CONCUR.



BRIEFS FOR APPELLANT:                     BRIEF FOR APPELLEES:

James Harrison, pro se                    Stacey A. Blankenship
West Liberty, Kentucky                    Paducah, Kentucky




                                         -4-